COURT OF APPEALS
CATHERINE STONE                  FOURTH COURT OF APPEALS DISTRICT                   KEITH E. HOTTLE
  CHIEF JUSTICE                    CADENA-REEVES JUSTICE CENTER                        CLERK OF
KAREN ANGELINI                        300 DOLOROSA, SUITE 3200                          COURT
SANDEE BRYAN                        SAN ANTONIO, TEXAS 78205-3037
MARION                            WWW.4THCOA.COURTS.STATE.TX.US
MARIALYN BARNARD                                                                       TELEPHONE
REBECA C. MARTINEZ                                                                    (210) 335-2635
PATRICIA O. ALVAREZ
LUZ ELENA D. CHAPA                                                                   FACSIMILE NO.
  JUSTICES                                                                            (210) 335-2762


                                         January 8, 2014

       Victoria Guerra                                  John A. Olson
       Law Office of Victoria Guerra                    20634 Creek River
       320 W. Pecan                                     San Antonio, TX 78259
       McAllen, TX 78501

       Gay Richey
       Official Court Reporter - Starr County
       Court at Law
       1530 West Hall Acres Road, 9C
       Pharr, TX 78577

       RE:     Court of Appeals Numbers: 04-13-00338-CR & 04-13-00339-CR
               Trial Court Case Numbers: 11-CRS-270 & 11-CRS-272
               Style: Elias Esequiel Vasquez
                      v.
                      The State of Texas

               Enclosed please find the order which the Honorable Court of Appeals has
       issued in reference to the above styled and numbered causes.

               If you should have any questions, please do not hesitate to contact me.

                                                             Very truly yours,
                                                             KEITH E. HOTTLE, CLERK


                                                            _____________________________
                                                            Jonathan Quintero
                                                            Deputy Clerk, Ext. 53220


       cc: Ramiro Hernandez
                                                                     The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          January 8, 2014

                            Nos. 04-13-00338-CR & 04-13-00339-CR

                                    Elias Esequiel VASQUEZ,
                                             Appellant

                                                 v.

                                    THE STATE OF TEXAS,
                                          Appellee

                   From the 229th Judicial District Court, Starr County, Texas
                         Trial Court Nos. 11-CRS-270 & 11-CRS-272
                          Honorable Ana Lisa Garza, Judge Presiding

                                          ORDER
        The reporter’s record was originally due on November 12, 2013. On November 19,
2013, this court notified Gay Richey that she is the court reporter responsible for timely filing the
reporter’s record in this appeal. TEX. R. APP. P. 37.3(a)(2). We stated that a Notification of Late
Record was due by December 2, 2013, or the reporter’s record was due to be filed on December
19, 2013. To date, neither the reporter’s record nor a notification of late reporter’s record has
been filed.

        Accordingly, Ms. Richey is ORDERED to file the reporter’s record in this court on or
before January 15, 2014. If the reporter’s record is not filed by the date ordered, we may order
Ms. Richey to appear and show cause why she should not be held in contempt for failing to file
the record. The clerk of this court shall cause a copy of this order to be served on Ms. Gay
Richey by certified mail, return receipt requested, with delivery restricted to the addressee only,
or give other personal notice of this order with proof of delivery.

                                                      _________________________________
                                                      Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of January, 2014.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court